Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention is a method for controlling a display apparatus that displays an image based on an image signal supplied from an image supply apparatus that transitions to a first sleep mode in accordance with a situation in which a no-operation state lasts for a first period, the method including storing second information representing a second period, causing the display apparatus to transition to a second sleep mode in accordance with a situation in which the image signal is not supplied continuously for the second period, receiving first information representing the first period from the image supply apparatus, and setting the second information in such a way that the second period is shorter than a reference period in accordance with the first information.
The subject matter of the independent claims could either not be found or was not suggested in the prior art of record.  The subject matter not found was a method for controlling a display apparatus and a display apparatus including, inter alia, 
an image supply apparatus that transitions to a first sleep mode in accordance with a situation in which a no-operation state lasts for a first period, the method comprising: 
storing second information representing a second period; 
causing the display apparatus to transition to a second sleep mode in accordance with a situation in which the image signal is not supplied continuously for the second period; 
receiving first information representing the first period from the image supply apparatus; and 
setting the second information in such a way that the second period is shorter than a reference period in accordance with the first information, of claim 1 (fig. 4); 
an image supply apparatus that transitions to a first sleep mode in accordance with a situation in which a no-operation state lasts for a first period, the25 apparatus comprising: 
a storage circuit that stores second information representing a second period; 
an interface that receives first information representing the first period from the image supply apparatus; and 
a processing circuit that transitions to a second sleep mode in accordance with a situation in which the image signal is not supplied continuously for the second period and sets the second information in such a way that the second period is shorter than a reference period in accordance with the first information, of claim 3 (fig. 2 and 4); and 
an image supply apparatus that supplies an image signal and a display apparatus that displays an image based on the image signal, the method comprising: 
causing the image supply apparatus to transition to a first sleep mode in accordance with a situation in which a no-operation state lasts for a first period; 
causing the display apparatus to store second information representing a second period; 
causing the display apparatus to transition to a second sleep mode in accordance with a situation in which the image signal is not supplied continuously for the second period; 26
causing the image supply apparatus to transmit first information representing the first period to the display apparatus; and 
causing the display apparatus to set the second information in such a way that the second period is shorter than a reference period in accordance with the first information, of claim 4 (fig. 4).
Matsuura (US 6,184,875) teaches a display apparatus that includes a CPU, an image display device, a light source for irradiating the image display device, a circuit for turning on/off the light source, a means for determining the resolution of the input image signal, a first switching means for turning on/off the power supply to the circuit components except the light source turning on/off circuit and a second switching means for turning on/off the power supply to the light source turning on/off circuit. In a first power-saving mode, the circuits may be opened by means of the first switching means after an appropriately selectable first predetermined period of time and may be opened by means of the second switching means after an appropriately selectable second predetermined period of time. A second power-saving mode is also provided for opening the first and second switching means by a combination of the polarity of the input horizontal synchronizing signal and that of the input vertical synchronizing signal. The first power-saving mode and the second power-saving mode may be used selectively.  Matsuura does not teach nor suggest the power saving coordination between the image supply apparatus and the display apparatus as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM V SHENG whose telephone number is (571)272-7684. The examiner can normally be reached Mon-Fri 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM V SHENG/Primary Examiner, Art Unit 2628